DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 26, 2022.  Claims 1, 21, and 24 were amended.  Claims 4-14 are cancelled claims.  Claims 1-3 and 15-24 are pending.
The objections set forth in the last office action (mailed June 28, 2022) are withdrawn due to the amendment received September 26, 2022.
The rejection of claims 21 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action is withdrawn due to the amendment received September 26, 2022.
The rejection of claims 4, 8, 9, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/050623 A) or family equivalent (US 2021/0130295 A1) set forth in the last office action is withdrawn due to the cancellation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/050623 A) or family equivalent (US 2021/0130295 A1) (citations in the rejection below are directed to the English language US document).
Kim et al. teaches Chemical Formula 1-1 for use in organic light emitting devices (see par. 8, 16, 41):

    PNG
    media_image1.png
    239
    429
    media_image1.png
    Greyscale
.
L1 to L3 may be single bond or arylene (see par. 14).  Ar1 and Ar2 may be C6-60 aryl (see par. 15).  Aryl is defined to include fluorenyl group such as spirofluorenyl (see par. 35):

    PNG
    media_image2.png
    104
    116
    media_image2.png
    Greyscale
.
Regarding claims 2 and 15, the above spirofluorene aryl group corresponds to a group in instant Formula A of instant claim 2.  
	Regarding claims 3 and 15, the above spirofluorene group is shown as unsubstituted (corresponding to instant R1 and R2 as hydrogen).
	Regarding claim 15, Kim et al. L1 may be single bond or biphenylene (see par. 45).
	 Regarding claim 15, Kim et al. Ar1 and Ar2 may be C6-60 aryl (see par. 15).  Aryl groups are taught to include at least phenyl, biphenyl, and terphenyl (see par. 46).
	Regarding claim 15, Kim et al. Ar1 and Ar2 may include dimethylfluorenyl (see par. 46).
	Regarding claim 16, the Chemical Formula 1 material is included in one or more layers of the organic material layers of an organic light emitting device (see par. 50).
	Regarding claim 17, the limitation only requires that the material is in a functional layer between the anode and cathode.  Kim et al. teaches the Chemical Formula 1 material is included in one or more layers of the organic material layers of an organic light emitting device (see par. 50).  The device structure taught by Kim et al. meets the structural limitation of a device as recited.
	Regarding claim 18, Kim et al. teaches an organic electroluminescent (light-emitting) device (see par. 50-60).
	Regarding claim 19, the Chemical Formula 1 material may be part of the hole transport layer (see par. 53).
	Regarding claim 20, a light emitting device is taught (see par. 2-7).  The device teaches the required structural limitations as discussed above.
	Regarding claim 21, Kim et al. Ar1 and Ar2 groups may be substituted aryl groups (see par. 15) where the substituent may be an alkyl (see par. 23) and alkyl may be isopropyl (see par. 31).
	Regarding claim 22, Kim et al. teaches, per at least compound 128, that Ar1 and Ar2 may be selected as aryl spirofluorene and dimethylfluorene (see par. 46 and 35), respectively, as discussed above.  Kim et al. L1 may be selected as unsubstituted naphthylene (see par. 14 and 34).  Kim et al. teaches per at least compound 127 that Ar1 and Ar2 may be selected as aryl spirofluorene and biphenyl (see par. 46 and 35), respectively, as discussed above.  Kim et al. L1 may be selected as substituted naphthylene (see par. 14 and 34) where substituents may include methyl (see par. 23 and 31).
	While Kim et al. does not show an example Chemical Formula 1 compound that anticipates instant Formula 1, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material according to Chemical Formula 1 with aryl groups as defined by Kim et al. in the reference and to have arrived at compounds the same as claimed compounds for use in an organic electroluminescent device.  One would expect to achieve functional compounds for an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.

Claims 23 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/050623 A) or family equivalent (US 2021/0130295 A1) (citations in the rejection below are directed to the English language US document) in view of Nakagawa et al. (US 2004/0124766 A1).  
Kim et al. (WO 202/050623 A and US 2021/0130295 A1) are relied above as discussed above.
Kim et al. teaches organic light emitting devices as discussed above, but does not expressly discuss the color of light emitted. Nakagawa et al. teaches in analogous art that the color of light emitted from a device may be adjusted by selection of material added to the light emitting layer and a layer may be formed to emit red, green, or blue light (see Nakagawa et al. par. 140-161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust a light emitting layer of a device to achieve a desired color output of light (such as red, green or blue), because Nakagawa et al. teaches the color of desired light may be obtained by adjustment of a light emitting dopant in a device.  One would expect to achieve a device of a desired color output within the teachings of Kim and Nakagawa with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues a comparison example has been completed demonstrating superior results for compounds comprising the specific combination of groups for a monoamine derivative of the instant claims versus an exemplified (comparison) compound (DA1) in Kim et al.; however, the office submits the results are only discussed within applicant’s arguments and the further results are not presented in the form of an appropriate affidavit or declaration.  Per MPEP 716.01(c):
I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
(Emphasis added by the examiner.)
Additionally, the comparison compound “DA1” does not appear to be a compound that was a tested compound in the original disclosure.  
In the absence of evidence of unexpected results in the form of an appropriately executed affidavit or declaration, the obviousness rejection is respectfully maintained.  While a number of possible derivatives are within the teachings of Kim, per MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  The evidence discussed by applicant does appear to be persuasive to show improved results of statistical significance if presented in the form of a signed declaration.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786